Exhibit 10.2

 

     LOGO [g656842bank_logo.jpg]    Acceptance Notice/       Banc of America
Leasing & Capital, LLC    Pay Proceeds Authorization      

 

Master Loan and Security Agreement Number: 17608-70000

Equipment Security Note Number: 17608-70008 (the “Transaction”)

To: Banc of America Leasing & Capital, LLC

The undersigned hereby certifies that all property described in the
above-referenced Transaction by and between Banc of America Leasing & Capital,
LLC, and the undersigned has been furnished, that delivery and installation has
been fully completed as required, and that the such property has been
irrevocably accepted and is satisfactory in all respects to the undersigned for
purposes of the Transaction.

We hereby authorize you to disburse the proceeds of this Transaction as follows:

 

Disburse To:    Amount:  

Destination XL Group, Inc.

   $ 1,547,674.30   

TOTAL Disbursement

   $ 1,547,674.30   

 

Destination XL Group, Inc. (Debtor) By:   /s/ DAVID A. LEVIN  

 

Title:   President, CEO  

 

Date:   12-20-13  

 

 

Pay Proceeds Authorization 4.1.06      Page 1 of 1



--------------------------------------------------------------------------------

     LOGO [g656842bank_logo.jpg]

   Banc of America Leasing & Capital, LLC    Equipment Security Note Number
17608-70008    

 

This Equipment Security Note No. 17608-70008, dated as of December 23, 2013
(this “Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Destination XL Group, Inc. (“Borrower”). All capitalized terms used herein
and not defined herein shall have the respective meanings assigned to such terms
in the Master Agreement. If any provision of this Equipment Note conflicts with
any provision of the Master Agreement, the provisions contained in this
Equipment Note shall prevail. Borrower hereby authorizes Lender to insert the
serial numbers and other identification data of the Equipment, dates, and other
omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity

   Description    Serial Number    Cost       See Exhibit A attached hereto   

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

  

Address

  

City

  

County

  

State

  

ZIP

        

See Exhibit B attached hereto

     

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $1,547,674.30, together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
48 consecutive monthly, installments of principal and interest (the “Payments”)
commencing on January 24, 2014 (the “Initial Payment”) and continuing thereafter
through and including December 23, 2017 (the “Maturity Date”) (collectively, the
“Equipment Note Term”). Each Payment shall be in the amount provided below, and
due and payable on the same day of the month as the Initial Payment set forth
above in each succeeding payment period (each, a “Payment Date”) during
Equipment Note Term. All interest hereunder shall be calculated on the basis of
a year of 360 days comprised of 12 months of 30 days each. The final Payment due
and payable on the Maturity Date shall in any event be equal to the entire
outstanding and unpaid principal amount of this Equipment Note, together with
all accrued and unpaid interest, charges and other amounts owing hereunder and
under the Master Agreement.

(a) Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding from time to time at a fixed rate of 3.2900 percent per annum or, if
less, the highest rate of interest permitted by applicable law (the “Interest
Rate”), from the Advance Date set forth below until the principal amount of this
Equipment Note is paid in full, and shall be due and payable on each Payment
Date.

 

Equipment Security Note 4.1.06   Page 1 of 2   



--------------------------------------------------------------------------------

(b) Payment Amount.

The principal and interest amount of each Payment shall be $34,455.45

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since August 3, 2013;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: DESTINATION XL GROUP, INC.
By:   /s/ GINA M. CABRAL     By:   /s/ DAVID A. LEVIN  

 

     

 

Printed Name:   GINA M. CABRAL     Printed Name:   DAVID A. LEVIN  

 

     

 

Title:   Vice President     Title:   President, CEO  

 

     

 

 

Equipment Security Note 4.1.06   Page 2 of 2   



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70008

 

Company      Division      Type      Asset Type      Invoice      Description   
Insrv Date

Equipment Location:1723 Montgomery Hwy S Ste 111 Birmingham (Hoover), AL 35244

10      99526      DXL      FF-S      013015      Fixtures-Chairs    10/2/2013
10      99526      DXL      FF-S      45734      Fixtures-Display    10/2/2013
10      99526      DXL      FF-S      46526      Fixtures-Display    10/2/2013
10      99526      DXL      FF-S      0487914-IN      Tailor Shop Equip   
10/2/2013 10      99526      DXL      FF-S      0487915-IN      Tailor Shop
Equip    10/2/2013 10      99526      DXL      LHI-S      40768      Signs   
10/2/2013 10      99526      DXL      FF-S      19317      Fixtures-Display   
10/2/2013 10      99526      DXL      FF-S      DI 650047      Fixtures-Shoe
Fixtures    10/2/2013 10      99526      DXL      FF-S      20621     
Fixtures-Shelving    10/2/2013 10      99526      DXL      FF-S      118241     
Fixtures-Display    10/2/2013 10      99526      DXL      FF-S      118591     
Fixtures-Display    10/2/2013 10      99526      DXL      FF-S      036321     
Fixtures-Display    10/2/2013 10      99526      DXL      FF-S      036324     
Fixtures-Display    10/2/2013 10      99526      DXL      FF-S      LNL4945     
Fixtures-Headsets    10/2/2013 10      99526      DXL      FF-S      140330     
Fixtures-Shelving    10/2/2013 10      99526      DXL      HW-S      2013142
     POS Install    10/12/2013 10      99526      DXL      HW-S      4928766-F
     Router    11/5/2013 10      99526      DXL      FF-S      57364     
Fixtures-Display    10/31/2013 10      99526      DXL      EQUIP-S      970851
     Cabling-Phones    10/8/2013 10      99526      DXL      LHI-S      5070060
     Alarm Systems    10/21/2013 10      99526      DXL      LHI-S      50700659
     Alarm Systems    10/21/2013 10      99526      DXL      FF-S     
0489488-IN      Tailor Shop Equipment    10/10/2013 10      99526      DXL     
FF-S      100813 RI      Ladders    10/2/2013 10      99526      DXL     
EQUIP-S      291227253      Cabling/Phones    10/2/2013 10      99526      DXL
     FF-S      59976B      Fixtures    10/2/2013 10      99526      DXL     
FF-S      040095757      Crown Metal Fixture Freight    10/2/2013 10      99526
     DXL      FF-S      054683974      B&G Lieberman Fixture Freight   
10/2/2013 10      99526      DXL      FF-S      216536891      Joslin Fixure
Freight    10/2/2013 10      99526      DXL      FF-S      216565573      Opto
Fixture Freight    10/2/2013 10      99526      DXL      FF-S      335572295
     Joslin Fixure Freight    10/2/2013 10      99526      DXL      FF-S     
380892422      Amko Fixture Freight    10/2/2013 10      99526      DXL     
FF-S      074251959      Fusion Mannequins Freight    10/2/2013 10      99526
     DXL      FF-S      114665977      Hennesey Mathes Fixtures Freight   
10/8/2013 10      99526      DXL      FF-S      241779852      Aceray Fixtures
Freight    10/2/2013 10      99526      DXL      FF-S      118667     
Fixtures-Display    10/2/2013 10      99526      DXL      FF-S      118714     
Fixtures-Display    10/2/2013 10      99526      DXL      FF-S      1053796     
Fixtures-Shoe Riser    10/25/2013 10      99526      DXL      SIGNS     
005227950      Signs    10/2/2013 10      99526      DXL      FF-S      117844
     Fixtures-Mannequins    10/2/2013 10      99526      DXL      FF-S     
12808      Fixtures-Lighting    10/2/2013 10      99526      DXL      FF-S     
3095      Fixtures-Pool Table    10/8/2013 10      99526      DXL      FF-S     
3097      Fixtures-Pool Table    10/15/2013 10      99526      DXL      FF-S
     205259      Fixtures-Display    10/4/2013 10      99526      DXL      FF-S
     036785      Fixtures-Display    10/2/2013 10      99526      DXL      FF-S
     47137      Fixtures-Display    10/3/2013 10      99526      DXL      FF-S
     46700      Fixtures-Display    10/2/2013 10      99526      DXL      FF-S
     34247      Fixtures-Display    10/2/2013 10      99526      DXL      FF-S
     8500640      Fixtures-Display    10/2/2013 10      99526      DXL      FF-S
     302298      Fixtures-Hangers    10/2/2013

Equipment Location: 7922 Kingston Pike Knoxville, TN 37919

10

     99405      DXL      FF-S      013010      Fixtures-Chairs    9/10/2013

10

     99405      DXL      FF-S      45027      Fixtures-Display    9/10/2013

10

     99405      DXL      FF-S      45667      Fixtures-Display    9/10/2013

10

     99405      DXL      FF-S      45830      Fixtures-Display    9/10/2013

10

     99405      DXL      FF-S      0487063-IN      Tailor Shop Equip   
9/10/2013

10

     99405      DXL      FF-S      0487065-IN      Tailor Shop Equip   
9/10/2013

10

     99405      DXL      LHI-S      40029      Signs    9/10/2013

10

     99405      DXL      FF-S      19265      Fixtures-Display    9/10/2013

10

     99405      DXL      FF-S      DI646102      Fixtures-Shoe Fixtures   
9/10/2013

10

     99405      DXL      FF-S      116052      Fixtures-Mannequins    9/10/2013

10

     99405      DXL      FF-S      20613      Fixtures-Shelving    9/10/2013

10

     99405      DXL      FF-S      117837      Fixtures-Display    9/10/2013

10

     99405      DXL      FF-S      118204      Fixtures-Display    9/10/2013

10

     99405      DXL      FF-S      118223      Fixtures-Display    9/10/2013

10

     99405      DXL      FF-S      8306074      Fixtures-Furniture    9/10/2013

10

     99405      DXL      FF-S      035855      Fixtures-Display    9/10/2013

10

     99405      DXL      FF-S      036320      Fixtures-Display    9/10/2013

10

     99405      DXL      FF-S      036328      Fixtures-Display    9/10/2013

10

     99405      DXL      FF-S      036329      Fixtures-Display    9/10/2013

10

     99405      DXL      FF-S      LNL4872      Fixtures-Headsets    9/10/2013

10

     99405      DXL      FF-S      140130      Fixtures-Shelving    9/10/2013

10

     99405      DXL      FF-S      33608      Fixtures    9/10/2013

10

     99405      DXL      FF-S      8486092      Fixtures-Shoe Fixtures   
9/10/2013

10

     99405      DXL      HW-C      4775963-A      Computer HW    9/10/2013

10

     99405      DXL      FF-S      020589-0      Fixtures-Track    9/10/2013

10

     99405      DXL      FF-S      5356406      Fixtures    9/10/2013

10

     99405      DXL      FF-S      301977      Fixtures-Hangers    9/10/2013

10

     99405      DXL      FF-S      91749      Fixtures-Display Cabinet   
9/10/2013

10

     99405      DXL      FF-S      5367721      Fixtures-Display    10/23/2013

10

     99405      DXL      EQUIP-S      968489      Cabling/Phones    9/28/2013

10

     99405      DXL      LHI-S      50508623      Alarm Systems    9/23/2013

10

     99405      DXL      LHI-S      50508624      Alarm Systems    9/23/2013

10

     99405      DXL      FF-S      59976E      Fixtures    9/10/2013

10

     99405      DXL      FF-S      1053797      Fixtures-Shoe Riser   
10/25/2013

10

     99405      DXL      SIGNS      005225020      Signs    9/30/2013

10

     99405      DXL      FF-S      12806      Fixtures-Lighting    9/20/2013

10

     99405      DXL      FF-S      47122      Fixtures-Display    10/3/2013

10

     99405      DXL      FF-S      46343      Fixtures-Display    9/10/2013

10

     99405      DXL      FF-S      053163      Fixtures    9/10/2013

10

     99405      DXL           55265      Visual    9/10/2013

Equipment Location: North Hills Village 4801 Mcnight Rd 91-B Pittsburgh (North
Hills) PA, 15237

10

     99280      DXL      FF-S      012900      Fixtures-Chairs    8/27/2013

10

     99280      DXL      FF-S      45395      Fixtures-Display    8/27/2013

 

Page 1 of 3



--------------------------------------------------------------------------------

Company      Division      Type      Asset Type      Invoice      Description   
Insrv Date 10      99280      DXL      FF-S      45408      Fixtures-Display   
8/27/2013 10      99280      DXL      FF-S      45615      Fixtures-Display   
8/27/2013 10      99280      DXL      FF-S      45983      Fixtures-Display   
8/27/2013 10      99280      DXL      FF-S      45824      Fixtures-Display   
8/27/2013 10      99280      DXL      FF-S      0486745-IN      Tailor Shop
Equip    8/27/2013 10      99280      DXL      FF-S      0486746-IN      Tailor
Shop Equip    8/27/2013 10      99280      DXL      FF-S      3071A     
Fixtures-Pool Table    8/27/2013 10      99280      DXL      LHI-S      40028
     Signs    8/27/2013 10      99280      DXL      FF-S      19200     
Fixtures-Display    8/27/2013 10      99280      DXL      FF-S      DI646371
     Fixtures-Shoe Fixtures    8/27/2013 10      99280      DXL      FF-S     
115634      Fixtures-Mannequins    8/27/2013 10      99280      DXL      FF-S
     20619      Fixtures-Shelving    8/27/2013 10      99280      DXL      FF-S
     118002      Fixtures-Display    8/27/2013 10      99280      DXL      FF-S
     118221      Fixtures-Display    8/27/2013 10      99280      DXL      FF-S
     118247      Fixtures-Display    8/27/2013 10      99280      DXL      FF-S
     118309      Fixtures-Display    8/27/2013 10      99280      DXL      FF-S
     118341      Fixtures-Display    8/27/2013 10      99280      DXL      FF-S
     8305451      Fixtures-Furniture    8/27/2013 10      99280      DXL     
FF-S      035856      Fixtures-Display    8/27/2013 10      99280      DXL     
FF-S      035860      Fixtures-Display    8/27/2013 10      99280      DXL     
FF-S      035862      Fixtures-Display    8/27/2013 10      99280      DXL     
FF-S      035922      Fixtures-Display    8/27/2013 10      99280      DXL     
FF-S      LNL4764      Fixtures-Headsets    8/27/2013 10      99280      DXL
     FF-S      LNL4942      Fixtures-Headsets    9/3/2013 10      99280      DXL
     FF-S      139850      Fixtures-Shelving    8/27/2013 10      99280      DXL
     FF-S      1025768      Signs    8/27/2013 10      99280      DXL      FF-S
     31355      Fixtures    8/27/2013 10      99280      DXL      HWC     
4858632-A      DSL    10/4/2013 10      99280      DXL      FF-S      4764     
Headsets    10/8/2013 10      99280      DXL      FF-S      92177     
Fixtures-Display Cabinet    9/4/2013 10      99280      DXL      EQUIP-S     
970846      Cabling-Phones    10/8/2013 10      99280      DXL      EQUIP-S     
974667      Cabling-Phones    10/22/2013 10      99280      DXL      SIGNS     
26289      Signage    9/15/2013 10      99280      DXL      EQUIP-S      966066
     Cabling/Phones    9/16/2013 10      99280      DXL      EQUIP-S      967098
     Cabling/Phones    9/19/2013 10      99280      DXL      FF-S      5358357
     Fixtures-Hooks    8/27/2013 10      99280      DXL      LHI-S      50449489
     Alarm Systems    8/31/2013 10      99280      DXL      LHI-S      50449491
     Alarm Systems    8/31/2013 10      99280      DXL      FF-S      216558643
     Opto Fixtures Freight    10/24/2013 10      99280      DXL      FF-S     
241764983      Opto Fixtures Freight    8/27/2013 10      99280      DXL     
FF-S      1053845      Fixtures-Shoe Riser    10/28/2013 10      99280      DXL
     FF-S      8307858      Chairs    10/17/2013 10      99280      DXL     
FF-S      47089      Fixtures-Display    10/2/2013 10      99280      DXL     
FF-S      08022013      Fixtures-Hangers    8/27/2013

Equipment Location: Midway Galleria 18701 Coastal Hwy Space 2, 3 & 4 Rehoboth
Beach, DE 19971

10      9688      Outlet      FF-S      44512      Fixtures-Display    7/11/2013
10      9688      Outlet      FF-S      44635      Fixtures-Display    7/11/2013
10      9688      Outlet      FF-S      44642      Fixtures-Display    7/11/2013
10      9688      Outlet      FF-S      44920      Fixtures-Display    7/11/2013
10      9688      Outlet      FF-S      DI 641255      Fixtures-Shoe Fixtures   
7/11/2013 10      9688      Outlet      FF-S      20604      Fixtures-Shelving
   7/11/2013 10      9688      Outlet      HW-S      731150         7/11/2013 10
     9688      Outlet      FF-S      117375      Fixtures-Display    7/11/2013
10      9688      Outlet      FF-S      117641      Fixtures-Display   
7/11/2013 10      9688      Outlet      FF-S      117642      Fixtures-Display
   7/11/2013 10      9688      Outlet      FF-S      117664     
Fixtures-Display    7/11/2013 10      9688      Outlet      FF-S      117665
     Fixtures-Display    7/11/2013 10      9688      Outlet      FF-S     
117720      Fixtures-Display    7/11/2013 10      9688      Outlet      FF-S
     117927      Fixtures-Display    7/19/2013 10      9688      Outlet     
FF-S      35390      Fixtures-Display    7/11/2013 10      9688      Outlet     
FF-S      138710      Fixtures-Shelving    7/11/2013 10      9688      Outlet
     FF-S      105795343      Fixtures-Appliances    7/11/2013 10      9688     
Outlet      FF-S      20574-1      Fixtures-Track    7/11/2013 10      9688     
Outlet      FF-S      100414 RI      Fixtures-Ladders    7/11/2013 10      9688
     Outlet      FF-S      A83798      Fixtures-Safe    7/11/2013 10      9688
     Outlet      FF-S      I12049907      Fixtures-Furniture    7/11/2013 10
     9688      Outlet      FF-S      A84418      Fixtures-Safe    7/11/2013 10
     9688      Outlet      EQUIP-S      447070      Music System    7/29/2013 10
     9688      Outlet      LHI-S      50076729      Video Security System   
7/15/2013 10      9688      Outlet      EQUIP-S      972561      Cabling-Phones
   10/11/2013 10      9688      Outlet      FF-S      300940     
Fixtures-Hangers    7/21/2013

Equipment Location: Tysons Corner Ctr 8027 Leesburg Pike Vienna/Tysons Comer, VA
22182

10      99582      DXL      FF-S      013023      Fixtures-Chairs    7/23/2013
10      99582      DXL      FF-S      43749      Fixtures-Display    7/23/2013
10      99582      DXL      FF-S      44744      Fixtures-Display    7/23/2013
10      99582      DXL      FF-S      45257      Fixtures-Display    7/23/2013
10      99582      DXL      FF-S      45843      Fixtures-Display    8/13/2013
10      99582      DXL      FF-S      0485713-IN      Tailor Shop Equip   
7/23/2013 10      99582      DXL      FF-S      0485714-IN      Tailor Shop
Equip    7/23/2013 10      99582      DXL      FF-S      3057      Fixtures-Pool
Table    7/23/2013 10      99582      DXL      LHI-S      39347      Signs   
7/23/2013 10      99582      DXL      FF-S      19161      Fixtures-Display   
7/23/2013 10      99582      DXL      FF-S      DI642152      Fixtures-Shoe
Fixtures    7/23/2013 10      99582      DXL      SIGNS      005.22722     
Signs    8/9/2013 10      99582      DXL      FF-S      114541     
Fixtures-Mannequins    7/23/2013 10      99582      DXL      FF-S      20601
     Fixtures-Shelving    7/23/2013 10      99582      DXL      FF-S      117004
     Fixtures-Display    7/23/2013 10      99582      DXL      FF-S      117693
     Fixtures-Display    7/23/2013 10      99582      DXL      FF-S      117710
     Fixtures-Display    7/23/2013 10      99582      DXL      FF-S      117888
     Fixtures-Display    7/23/2013 10      99582      DXL      FF-S      035097
     Fixtures-Display    7/23/2013 10      99582      DXL      FF-S      035156
     Fixtures-Display    7/23/2013 10      99582      DXL      FF-S      035651
     Fixtures-Display    7/23/2013 10      99582      DXL      FF-S      035654
     Fixtures-Display    7/23/2013 10      99582      DXL      FF-S      035661
     Fixtures-Display    7/23/2013

 

Page 2 of 3



--------------------------------------------------------------------------------

Company      Division      Type      Asset Type      Invoice      Description   
Insrv Date 10      99582      DXL      FF-S      138500      Fixtures-Shelving
   7/23/2013 10      99582      DXL      FF-S      12730      Fixtures-Lighting
   7/23/2013 10      99582      DXL      FF-S      12731      Fixtures-Lighting
   7/23/2013 10      99582      DXL      FF-S      1019515      Signs   
7/23/2013 10      99582      DXL      FF-S      8477810      Fixtures-Shoe
Fixtures    7/23/2013 10      99582      DXL      HW-C      4693358-D     
Computer HW    8/8/2013 10      99582      DXL      FF-S      050873-0     
Fixtures-Track    7/28/2013 10      99582      DXL      FF-S      050875-0     
Fixtures-Track    7/24/2013 10      99582      DXL      FF-S      5350104     
Fixtures    7/27/2013 10      99582      DXL      FF-S      SHW829088     
Fixtures    7/26/2013 10      99582      DXL      FF-S      216558641      Opto
Fixtures Freight    10/24/2013 10      99582      DXL      FF-S      1053782
     Fixtures-Shoe Riser    10/25/2013 10      99582      DXL      FF-S     
1053841      Fixtures-Shoe Riser    10/28/2013 10      99582      DXL      FF-S
     005.22722-B      Signs    10/15/2013 10      99582      DXL      FF-S     
47141      Fixtures-Display    10/3/2013 10      99582      DXL      FF-S     
4621      Fixtures-Headsets    7/23/2013 10      99582      DXL      FF-S     
4673      Fixtures-Headsets    7/25/2013 10      99582      DXL      FF-S     
11052013      Fixtures-Folding Tables    11/5/2013 10      99582      DXL     
FF-S      11132013      Desk Chairs    11/13/2013 10      99582      DXL     
FF-S      11132013      Desk Chairs    11/13/2013 10      99582      DXL     
FF-S      11132013      Desk Chairs    11/13/2013 10      99582      DXL     
FF-S      11132013      Desk Chairs    11/13/2013 10      99582      DXL     
FF-S      11132013      Desk Chairs    11/13/2013 10      99582      DXL     
FF-S      11132013      Desk Chairs    11/13/2013 10      99582      DXL     
FF-S      11132013      Desk Chairs    11/13/2013 10      99582      DXL     
FF-S      11132013      Desk Chairs    11/13/2013 10      99582      DXL     
FF-S      11132013      Desk Chairs    11/13/2013 10      99582      DXL     
FF-S      11142013      Desk Chairs    11/13/2013

Equipment Location: 2456 US Hwy 22 Union, NJ 07083

10      99186      DXL      FF-S      012456      Fixtures-Chairs    7/25/2013
10      99186      DXL      FF-S      42664      Fixtures-Display    7/25/2013
10      99186      DXL      FF-S      42979      Fixtures-Display    7/25/2013
10      99186      DXL      FF-S      42980      Fixtures-Display    7/25/2013
10      99186      DXL      FF-S      43104      Fixtures-Display    7/25/2013
10      99186      DXL      FF-S      44524      Fixtures-Display    7/25/2013
10      99186      DXL      FF-S      44767      Fixtures-Display    7/25/2013
10      99186      DXL      FF-S      44768      Fixtures-Display    7/25/2013
10      99186      DXL      FF-S      45199      Fixtures-Display    7/25/2013
10      99186      DXL      FF-S      45819      Fixtures-Display    8/13/2013
10      99186      DXL      FF-S      0484668-IN      Tailor Shop Equip   
7/25/2013 10      99186      DXL      FF-S      0484669-IN      Tailor Shop
Equip    7/25/2013 10      99186      DXL      FF-S      3052      Fixtures-Pool
Table    7/25/2013 10      99186      DXL      LHI-S      39785      Signs   
7/25/2013 10      99186      DXL      FF-S      19110      Fixtures-Display   
7/25/2013 10      99186      DXL      FF-S      19094      Fixtures-Display   
8/7/2013 10      99186      DXL      FF-S      DI 633296      Fixtures-Shoe
Fixtures    7/25/2013 10      99186      DXL      FF-S      2465        
7/25/2013 10      99186      DXL      FF-S      2517         7/25/2013 10     
99186      DXL      SIGNS      24-20705      Signs    7/25/2013 10      99186
     DXL      SIGNS      24-20898      Signs    7/25/2013 10      99186      DXL
     SIGNS      24-20915      Signs    7/25/2013 10      99186      DXL     
FF-S      114537      Fixtures-Mannequins    7/25/2013 10      99186      DXL
     FF-S      20591      Fixtures-Shelving    7/25/2013 10      99186      DXL
     HW-S      737024         8/3/2013 10      99186      DXL      FF-S     
116471      Fixtures-Display    7/25/2013 10      99186      DXL      FF-S     
116758      Fixtures-Display    7/25/2013 10      99186      DXL      FF-S     
116759      Fixtures-Display    7/25/2013 10      99186      DXL      FF-S     
116780      Fixtures-Display    7/25/2013 10      99186      DXL      FF-S     
117712      Fixtures-Display    7/25/2013 10      99186      DXL      FF-S     
118165      Fixtures-Display    8/6/2013 10      99186      DXL      FF-S     
8304560      Fixtures-Furniture    7/25/2013 10      99186      DXL      FF-S
     034690      Fixtures-Display    7/25/2013 10      99186      DXL      FF-S
     034691      Fixtures-Display    7/25/2013 10      99186      DXL      FF-S
     035857      Fixtures-Display    7/29/2013 10      99186      DXL      FF-S
     035863      Fixtures-Display    7/29/2013 10      99186      DXL      FF-S
     035865      Fixtures-Display    7/29/2013 10      99186      DXL      FF-S
     035866      Fixtures-Display    7/29/2013 10      99186      DXL      FF-S
     035867      Fixtures-Display    7/29/2013 10      99186      DXL      FF-S
     137010      Fixtures-Shelving    7/25/2013 10      99186      DXL      HW-C
     4601926-A      Computer HW    7/25/2013 10      99186      DXL      FF-S
     A27638-0      Fixtures-Track    7/25/2013 10      99186      DXL      FF-S
     8462900      Fixtures-Shoe Fixtures    7/25/2013 10      99186      DXL
     LHI-S      50450933      Alarm Systems    9/9/2013 10      99186      DXL
     FF-S      216558640      Opto Fixtures Freight    10/24/2013 10      99186
     DXL      FF-S      1053820      Fixtures-Shoe Riser    10/28/2013 10     
99186      DXL      FF-S      47076      Fixtures-Display    10/2/2013 10     
99186      DXL      FF-S      4302      Fixtures-Headsets    7/25/2013 10     
99186      DXL      FF-S      301090      Fixtures-Hangers    7/25/2013

As more fully described in the electronic disk provided to Lender by Borrower.

 

Destination XL Group, Inc. By:   /s/ DAVID A. LEVIN  

 

Title:   President, CEO  

 

 

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT B EQUIPMENT SECURITY NOTE NO. 17608-70008

 

STORE     LOCATION    CENTER NAME    ADDRESS1    CITY    ST    ZIP CODE   10   
  99526    DXL    1723 MONTGOMERY HWY S STE 111    BIRMINGHAM (HOOVER)    AL   
35244   10      99405    DXL    7922 KINGSTON PIKE    KNOXVILLE    TN    37919  
10      99280    DXL    NORTH HILLS VILLAGE 4801 MCNIGHT RD 91-B    PITTSBURGH
(NORTH HILLS)    PA    15237   10      9668    OUTLET    MIDWAY GALLERIA 18701
COASTAL HWY SPACE 2, 3 & 4    Rehoboth Beach    DE    19971   10      99582   
DXL    TYSONS CORNER CTR 8027 LEESBURG PIKE    VIENNA/TYSONS CORNER    VA   
22182   10      99186    DXL    2456 US HWY 22    UNION    NJ    07083

 

Destination XL Group, Inc. By:   /s/ DAVID A. LEVIN  

 

Title:   President, CEO  

 

 

Page 1 of 1



--------------------------------------------------------------------------------

LOGO [g656842ex10_2pg008a.jpg]

 

DAVID A. LEVIN   December 23, 2013   PRESIDENT     CHIEF EXECUTIVE OFFICER    

Banc of America Leasing & Capital, LLC

125 Dupont Drive

Providence, RI 02907

Attn: Steven J. Beadling

RE: Equipment Security Note Number 17608-70008, dated as of December 23, 2013
between Destination XL Group, Inc. (“Borrower”) and Banc of America Leasing &
Capital, LLC (“Lender”) (the “Equipment Note”)

Dear Mr. Beadling:

By executing this letter, the undersigned, David Levin, as the duly elected or
appointed Chief Executive Officer of Borrower, hereby represents, warrants,
covenants and certifies that the Equipment described on the attached Exhibit A
(the “Equipment”) which will be financed under the above-referenced Equipment
Note has been paid for in full by Borrower.

See Exhibit A attached hereto and made a part hereof.

The undersigned hereby further represents, warrants, covenants and certifies
that said title to the Equipment has passed to Borrower free and clear of all
liens and encumbrances.

Please do not hesitate to call me at 1 (781) 828-9300 if you have any questions
regarding the above or the attached.

 

By:   /s/ DAVID A. LEVIN  

 

Name:   David Levin Title:   President & CEO

 

 

 

DLEVIN@DXLG.COM

781.828.9300 x2000

 

  

DESTINATIONXL.COM

 

  

 

555 TURNPIKE STREET

CANTON, MA 02021-2724

 

 

 